DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 12/21/2020, Applicant amended the drawings and amended claims 1 and 10.  This amendment is acknowledged.  Claims 1-18 are pending and are currently being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 103a as being unpatentable over Terry et al. US Pat. No. 6,851,197 in view of Smith US Pat. No. 8,464,700.
In Reference to Claim 1
Terry teaches:
An archery light mount assembly (lighted sight assembly 12, Fig. 1-2) comprising: 
an archery sight bar configured for attachment to an archery bow, the sight bar having a geometric shaped cross-section (sight bar 32 with shaped cross section, Fig. 2, attachable to bow riser 14, Fig. 1); 
a slidable carriage having a flat upper surface and a channel passing through a body of the carriage parallel to the upper surface, the channel configured for slidable insertion of the archery sight bar and sliding movement of the carriage along the sight bar (carriage 30 has an upper surface and a central channel for bar 32 to slidably fit and move therein, Col. 3 lines 18-20); 
an adjustable locking mechanism passing through the body of the carriage to both engage the sight bar and prevent movement of the carriage relative to the sight bar and to disengage the sight bar to allow movement of the carriage relative to the sight bar (locking knob 36 extends through the body of carriage 30 to selectively lock the carriage relative to the bar); and 
an attachment member configured to secure a component comprising one of either an archery light or power source to the carriage (the carriage has additional attachment members, 42/66/48/etc. that allow portions of the lighted sight laser to be selectively attached to the carriage 30 where sight 60 includes a battery power source therein secured to the carriage via 40/46/63, Fig. 2), wherein the component can be adjustably positioned along the sight bar (the carriage body 30 and all the attached accessory portions are selectively slidable relative the bar 32, Col. 3 lines 18-20).  
Terry fails to teach:
The carriage specifically having an attachment member on the upper surface to secure a light or power source.
Further, Smith teaches:
An archery light mount assembly (lighted sight assembly 140, Fig. 1-2) comprising: 
an archery sight bar configured for attachment to an archery bow, the sight bar having a geometric shaped cross-section (sight bar 146 with shaped cross section, Fig. 2, attachable to bow riser 14, Fig. 1); 
a slidable carriage having a flat upper surface and a channel passing through a body of the carriage parallel to the upper surface, the channel configured for slidable insertion of the archery sight bar and sliding movement of the carriage along the sight bar (carriage 150 has an upper surface and a central channel to mate and attach to bar 146 and slide relative to); 
an adjustable locking mechanism passing through the body of the carriage to both engage the sight bar and prevent movement of the carriage relative to the sight bar and to disengage the sight bar to allow movement of the carriage relative to the sight bar (fasteners releasably secure the sight bar and the carriage to allow the parts to be adjustably positioned relative one another, ex. 163); and 
an attachment member positioned on the upper surface and configured to secure a component comprising one of either an archery light or power source to the carriage (the carriage has attachment members on attachment portion 158 that allow portions of the lighted sight to be selectively attached to the carriage where sight includes a battery power source (laser sight 110/142) therein secured to the carriage laser 110 secured to carriage by fasteners, straps, ties, wire, hook and loop straps, tape, or other means, Fig. 2, Col. 3 lines 1-11), wherein the component can be adjustably positioned along the sight bar (the sight and power source 142 is movable with carriage 150 back and forth across the sight bar 146).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Terry to have included an attachment member including tape or Velcro type fasteners in order to allow the laser/power source to be attached to an upper surface of the carriage as the use of these attachment members to attach a power source of a sight are well-known and commonly used in the art to allow the position to be easily modified as desired by the user and to allow the powered portion to be easily removed or replaced as taught by Smith (Col. 3 lines 1-11).  Further, it would have been obvious to one having ordinary skill in the art to have formed the attachment member on the upper surface of the carriage as the selection of the location of the attachment member is merely a matter of obvious design choice and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 2
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 1, wherein the channel comprises a dovetail cross-section (Terry: channel in carriage 30 is shaped to receive mail dovetail bar 32, Fig. 2, Col. 3 lines 15-20).  
In Reference to Claim 4
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 1, wherein a shape of the channel in cross-section is substantially identical to the geometric shape of the sight bar in cross-section (Terry: the sight bar 32 has a matching shape to the channel in carriage 30, Fig. 1-2).  
In Reference to Claim 6
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 1, wherein the carriage is C-shaped in cross section (Terry: the carriage forms a C-shaped cross sectional channel, Fig. 2).  
In Reference to Claim 7
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 1, wherein the locking mechanism comprises a set screw within an opening passing through a side of the carriage (Terry: locking knob 36 is a set screw movable in an opening in a side of the carriage 30 to engage and lock against a surface of bar 32, Fig. 1-2).  
In Reference to Claim 8
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 1, wherein the attachment member comprises double-sided tape (Smith: the attachment member may include double sided tape, Col. 3 lines 1-11, to provide releasable attachment).  
In Reference to Claim 10
Terry teaches:
An archery sight bar slidable carriage (lighted sight assembly 12 with carriage 30, Fig. 1-2) comprising: 
a flat upper surface and a channel passing through a body of the carriage parallel to the upper surface, the channel configured for slidable insertion of an archery sight bar (carriage 30 has an upper surface and a central channel through the body for bar 32 to slidably fit therein); 
an adjustable locking mechanism passing through the body of the carriage to both engage the sight bar and prevent movement of the carriage relative to the sight bar and to disengage the sight bar to allow sliding movement of the carriage relative to the sight bar (carriage 30 has an upper surface and a central channel for bar 32 to slidably fit and move therein, Col. 3 lines 18-20); and 
an attachment member positioned on an upper surface and configured to secure a component comprising one of either an archery light or power source to the carriage (the carriage has attachment members, 42/66/48/etc. that allow portions of the lighted sight laser to be selectively attached to the carriage 30 where sight 60 includes a battery power source therein secured to the carriage via 40/46/63, Fig. 2), wherein the component can be adjustably positioned along the sight bar (the carriage body 30 and all the attached accessory portions are selectively slidable relative the bar 32, Col. 3 lines 18-20)..  
Terry fails to teach:
The carriage specifically having an attachment member on the upper surface to secure a light or power source.
Further, Smith teaches:
An archery light mount assembly (lighted sight assembly 140, Fig. 1-2) comprising: 
an archery sight bar configured for attachment to an archery bow, the sight bar having a geometric shaped cross-section (sight bar 146 with shaped cross section, Fig. 2, attachable to bow riser 14, Fig. 1); 
a slidable carriage having a flat upper surface and a channel passing through a body of the carriage parallel to the upper surface, the channel configured for slidable insertion of the archery sight bar (carriage 150 has an upper surface and a central channel to mate and attach to bar 146 and slide relative to); 
an adjustable locking mechanism passing through the body of the carriage to both engage the sight bar and prevent movement of the carriage relative to the sight bar and to disengage the sight bar to allow sliding movement of the carriage relative to the sight bar (fasteners releasably secure the sight bar and the carriage to allow the parts to be adjustably positioned and slide relative one another, ex. 163); and 
an attachment member positioned on the upper surface and configured to secure a component comprising one of either an archery light or power source to the carriage (the carriage has attachment members on attachment portion 158 that allow portions of the lighted sight to be selectively attached to the carriage where sight includes a battery power source (laser sight 110/142) therein secured to the carriage laser 110 secured to carriage by fasteners, straps, ties, wire, hook and loop straps, tape, or other means, Fig. 2, Col. 3 lines 1-11), wherein the component can be adjustably positioned along the sight bar (the sight and power source 142 is movable with carriage 150 back and forth across the sight bar 146).  .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Terry to have included an attachment member including tape or Velcro type fasteners in order to allow the laser/power source to be attached to an upper surface of the carriage as the use of these attachment members to attach a power source of a sight are well-known and commonly used in the art to allow the position to be easily modified as desired by the user and to allow the powered portion to be easily removed or replaced as taught by Smith (Col. 3 lines 1-11).  Further, it would have been obvious to one having ordinary skill in the art to have formed the attachment member on the upper surface of the carriage as the selection of the location of the attachment member is merely a matter of obvious design choice and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 11
Terry as modified by Smith teaches:
The archery sight bar carriage of Claim 10, wherein the channel comprises a dovetail cross-section (Terry: channel in carriage 30 forms the female dovetail to receive the male dovetail shape of 32, Fig. 1-2).  
In Reference to Claim 13
Terry as modified by Smith teaches:
The archery sight bar carriage of Claim 10, wherein a shape of the channel in cross-section is substantially identical to the geometric shape of the sight bar in cross-section (Terry: the sight bar 32 has a matching shape to the channel in carriage 30, Fig. 1-2).  
In Reference to Claim 15
Terry as modified by Smith teaches:
The archery sight bar carriage of Claim 10, wherein the carriage is C-shaped in cross section (Terry: the carriage forms a C-shaped cross sectional channel, Fig. 2).  
In Reference to Claim 16
Terry as modified by Smith teaches:
The archery sight bar carriage of Claim 10, wherein the locking mechanism comprises a set screw within an opening passing through a side of the carriage (Terry: locking knob 36 is a set screw movable in an opening in a side of the carriage 30 to engage and lock against a surface of bar 32, Fig. 1-2).  
In Reference to Claim 17
Terry as modified by Smith teaches:
The archery sight bar carriage of Claim 10, wherein the attachment member comprises double-sided tape (Smith: the attachment member may include double sided tape, Col. 3 lines 1-11, to provide releasable attachment).  
Claims 3, 5, 9, 12, 14, and 18 are rejected under 35 U.S.C. 103a as being unpatentable over Terry and Smith as applied to claims 1/10 and 7/16 above and further in view of Wirth US Pat. No. 6,802,129.
In Reference to Claim 3 and 12
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 1/10, wherein the channel comprises at least three flat surfaces (Terry: three flat surfaces form the carriage channel, Fig. 1-2).  
Terry fails to teach:
The channel comprising at least five flat surfaces.
Further, Wirth teaches:
An archery sight mount assembly having two lockably slidable portions including matching dovetail sections having at least five flat surfaces to allow relative sliding movement between (dovetailed section 78 slidable in channel 72 with five flat surfaces and may include other shapes, Fig. 2/5, Col. 6 lines 58-61, Col. 7 lines 1-3) and a locking mechanism having a knob and set screw with a nylon tip (94/95, Fig. 2/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Terry to have modified the shape of the dovetailed sections to have included at least five flat surfaces, as this design is known and used in the art to allow slidable movement between two portions of the mount and use of different shapes is known and an obvious modification as taught by Wirth (Col. 6 lines 58-61, Col. 7 lines 1-3) and as it has been held that the configuration of a claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, the exact shape or amount of flat sides does not materially affect the sliding or adjustability of the bar and carriage and the exact shape is merely a matter of obvious design choice as evidenced by the numerous different shapes disclosed by the applicant.
In Reference to Claim 9 and 18
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 7/16 as rejected above.
Terry fails to teach:
Wherein the set screw comprises a nylon tip.
Further, Wirth teaches:
An archery sight mount assembly having two lockably slidable portions including matching dovetail sections having at least five flat surfaces to allow relative sliding movement between (dovetailed section 78 slidable in channel 72 with five flat surfaces and may include other shapes, Fig. 2/5, Col. 6 lines 58-61, Col. 7 lines 1-3) and a locking mechanism having a knob and set screw with a nylon tip (94/95, Fig. 2/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Terry to have modified the tip of the locking mechanism to have included nylon in order to improve retention and improve sliding of the bar as taught by Wirth (Col. 7 lines 32-47). 
In Reference to Claim 5 and 14
Terry as modified by Smith teaches:
The archery light mount assembly of Claim 1/10, wherein a shape of the channel is asymmetrical in cross-section (Terry: the channel is vertically asymmetrical, Fig. 1-2).  
Terry fails to teach:
Wherein a shape of the channel is asymmetrical in cross-section.  
Further, Wirth teaches:
An archery sight mount assembly having two lockably slidable portions including matching dovetail sections having at least five flat surfaces to allow relative sliding movement between (dovetailed section 78 slidable in channel 72 with five flat surfaces and may include other shapes, Fig. 2/5, Col. 6 lines 58-61, Col. 7 lines 1-3) and a locking mechanism having a knob and set screw with a nylon tip (94/95, Fig. 2/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Terry to have modified the shape of the dovetailed sections to have been asymmetrical as numerous different shapes and sizes of dovetails are known to be used in relative movable portion on archery mounting assemblies and  both symmetric and asymmetric shapes may be to allow slidable movement between two portions of the mount and use of different shapes is known and an obvious modification as taught by Wirth (Col. 6 lines 58-61, Col. 7 lines 1-3) and as it has been held that the configuration of a claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, the exact shape or amount of flat sides does not materially affect the sliding or adjustability of the bar and carriage and the exact shape is merely a matter of obvious design choice as evidenced by the numerous different shapes disclosed by the applicant.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. In response to applicant’s argument that the carriage of Terry is fixed relative to the sight bar, this is not found persuasive.  The applicant cites the section of the specification of Terry that explains how portions of the carriage may be integrally formed, however it does not teach the sight bar and the carriage being specifically integrated and fixed in position relative one another as argued.  Column 3, lines 18-20 specifically recite that the bar 32 is slidable and movable relative the carriage 30 and may be held in place by tightening fastener 36.  It may be true that the attached portion 40 to the carriage 30 somewhat limits the movement of the carriage relative the sight bar, however it still provides sliding movement and therefore it meets the claimed limitations.  Further Terry does not teach against adjustment along the sight bar longitudinal axis as argued.  However, the sight bar is adjustable along axis 34 in two ways, via first riser mount carriage 28 that is movable relative the bar 32 at a forward end and a second carriage 30 movable relative the bar 32 at a more rearward end.  In response to applicant’s argument that Smith fails to teach the carriage slidably moving along the sight bar, this is not found persuasive.  The applicant argues that the carriage would only move side to side, however this is still a sliding movement along the sight bar to allow adjustable positioning.  Further, the Smith reference is not being used to provide this movement and therefore this argument is moot as it doesn’t apply to the actual rejection being made. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the direction of the movement, a specific amount of movement, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Though the disclosed and argued invention may differ slightly from the cited prior art, the prior art teaches the broadest reasonable interpretation of the claimed limitations.  The rejections have been updated with more specific citations to show the amended limitations.  
A suggestion to overcome some of the cited prior art would be to include that the sight bar is coupled to the archery bow by a mount at a proximal end of the sight bar, a lighted bow sight is coupled to a distal end of the sight bar, and the slidable carriage is coupled for slidable movement to the sight bar between the archery bow and the lighted sight.  An amendment along these lines would help to positively recite more structure than that of the prior art and therefore differ from the cited prior art as the carriages cited are generally shown to support the lighted sight and power source and the carriage is not a separate support for only the power source or light in addition to the lighted sight at the end of the sight bar.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Larson ‘632, LoRocco ‘810, Chen ‘813, Mason ‘937 teach similar bow sight mounting arrangements with similar adjustable dovetailed portions.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711